DETAILED ACTION
Applicant's response, filed 3 November 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim and Examination Status
	Claims 1-11, 14, 16, 18, and 20 have been cancelled.
Claims 12-13, 15, 17, 19 and 21-36 are currently pending and under exam.
Claim 36 is newly added.

Information Disclosure Statement
The Information Disclosure Statement filed 3 November 2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.
	It is further noted that the Information Disclosure Statement filed 3 August 2016, previously considered, is included herein to correct the reference to Vickers et al.  (Vickers et al. Cancer Epidem. Biomarkers Prev. (2010) Vol. 20(2):255-261)., which erroneously included a publication date of “2011”.  Correction is included herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 15, 17, 19 and 21-36 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  This rejection is newly recited and is necessitated by claim amendment herein.
Claim 12 is amended to now recite, “determine coefficients for a logistic regression model based on ” and “evaluate the logistic regression model by scaling each of at least one or more of the levels of tPSA, fPSA, iPSA, hK2 by a coefficient value of the determined coefficients to produce scaled values and summing the scaled values to determine a logit”.
First, the step of “determine coefficients for a logistic regression model based on a grade of prostate cancer to be evaluated and/or whether the levels…were determined from the one or more samples…” is unclear with respect to the parameters necessary to “determine coefficients” because there are no parameters with which to determine any “grade” of cancer to be evaluated, nor are there any parameters by which to actually determine any coefficient using a grade.  Further it is unclear as to what the levels of tPSA, fPSA, iPSA, hK2 as being from serum or plasma have to do with the coefficient determination.  For example, it is unclear if and/or how the model is determined and/or affected by the levels being from plasma or from serum.  
Second, the logistic regression model is evaluated by scaling the levels by a coefficient value of the determined coefficients.  The step appears circular because one determines a coefficient by a model (without any steps by which to actually do so) and then the model is evaluated by a coefficient value of determined coefficients”.  For examination purposes, the step directed to “determine coefficients” is interpreted as broadly limited only to getting coefficients to define probabilities of levels of the recited antigens.  Clarification is requested through clearer claim language.  
It is noted that the claim has been amended in attempt to correct the issues from the previous Office Action.  However, the claim step remains unclear as stated above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13, 15, 17, 19 and 21-36 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.  Any newly recited portions herein are necessitated by claim amendment.
Independent Claim 12 is drawn to an assay system that comprises regions of analysis and detection devices configured to determine levels of tPSA, fPSA, iPSA, hK2 and a computer to determine coefficients for a logistic regression model and evaluate the model by scaling PSA antigen levels which, but for the limitation of a generic computer, falls within the mental process and mathematical operation grouping of abstract ideas.
Dependent Claims 13, 15, 17, 19, and 21-36 are directed to additional components of the assay system.  The additional components do not improve the functioning of the computer and do not integrate the recited judicial exception into a practical application.
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
A.	Step 1. Is the claim to a process, machine, manufacture, or composition of matter?   In the instant case, the claims are drawn to an assay system comprising first, second, third, fourth and fifth analysis regions, one or more detection device and a computer.  
B.	Step 2A, Prong One.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?   
With respect to B: Claim 12 is drawn to “determine coefficients for a logistic regression model and evaluate a logistic regression model …determine a logit”.  The claimed subject matter comprises an abstract idea (i.e. determine coefficients, evaluate a logistical regression model, scaled values and determine a logit) that is computer-mediated program and therefore does not meet the requirements of Step 2A for patentable subject matter.  
C.	Step 2A, Prong Two. Does the claim recite additional elements that integrate the judicial exception in a practical application?  
With respect to C: The judicial exception described above is not integrated into a practical application.  The claim does not integrate any application of the computer program, e.g. the levels, regression model, scaled values or logit into a practical application, as steps to “output” represent extra-solution activity wherein the computer provides a result, but said result does not affect a change to said computer.  Further, the result provided by the computer is not used in any manner to provide any practically applied step in the claim, such as, for example, use said probability to inform a specific treatment and administer said treatment to the patient.     
D.	Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception?  
With respect to D: The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than the abstract idea, the remaining additional claimed steps merely represent routine PSA laboratory testing procedures as discussed in the references cited below (see: Pettersson, Chen and Goluch).  The further step of “outputting an indication of a probability” represents nominal extra-solution activity and does not provide an inventive concept herein.  
Further, performing an abstract idea on analysis regions and a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
---These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).---
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
---Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.---

	As such, the claims remain non-statutory.

Response to Applicant’s Arguments
1.  Applicant states that “amended claim 12 as a whole integrates any alleged judicial exception into a practical application based on evaluation of at least these two considerations, which renders claim 12 and dependent claims patient-eligible under prong 2A of the Alice/Mayo analysis” (with reference to 1. “an improvement in the functioning of a computer or an improvement to other technology; and 2. implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim).  Applicant states that “claim 12 recites limitations that integrate a judicial exception into a practical application because they recite an improvement to technology for predicting risk of prostate cancer”.  Applicant further asserts that the instant Specification includes an improved system for predicting risk of prostate cancer based on a panel of blood markers, without the need for a clinical workup and the panel includes tPSA, fPSA, iPSA, and hK2.  These values are evaluated using logistic regression to provide a metric.  
It is maintained that this is not persuasive.  As was set forth previously and re-iterated herein, the steps to which Applicant exemplifies as “determine coefficients for a logistic regression model…prostate cancer…whether the levels of tPSA, fPSA, iPSA, hK2 were determined from the one or more samples of serum or plasma”; and “evaluate the logistic regression model by scaling each of the at least one or more of the levels of tPSA, fPSA, iPSA, and jK2 by a coefficient…” are, themselves, the judicial exceptions.  Steps directed to the judicial exceptions cannot provide the “improvement” but rather must be integrated by way of additional elements that provide improvement to technology.  
In the instant claims, there are no additional steps that integrate said exceptions into an “improvement” to the claimed “system” herein.  Rather, the computer is programmed to operate an abstract mathematical analysis (logistical regression model) using data gathered from detection devices, wherein those detection devices are nominal to the practice of the abstract idea and are well-known devices in the field.  As such, it is not clear as to how the steps of statistical data manipulation improve the technology of the system herein.  Further, the step of “output an indication of a probability of an event” is extra solution activity akin to merely nominal application of the judicial exception in an output form without any apparent practical application of the output or any inventive step.  Rather, indications of probabilities of events, such as those indicating an event associated with prostate cancer after evaluation of the antigen level statistics are what doctors routinely do when they evaluate laboratory results.  As such, the steps are not considered inventive herein.
2.  Applicant states that independent claim 12 is directed to an improved system for predicting risk of prostate cancer because it includes a specific assay system with a plurality of analysis regions.
It is respectfully submitted that this is not persuasive.  As set forth previously, the “analysis regions” are directed to binding partner regions that are known in the art for detection of prostate cancer (see art rejection below).  Further, the prior art to Vickers et al. (Cancer Epidemiology Biomarkers and Prevention (2010) Vol. 20:255-261-IDS reference) further illustrates that a panel of tPSA, fPSA, iPSA and hK2 is a highly accurate predictor of prostate cancer biopsy outcome (see abstract and entire reference).  As such, the specific analysis regions for indication of prostate cancer are not unique and were well-known, routine and conventional in the art and do not represent an inventive concept with respect to the instant claims.  
3.  Applicant states that claim 12 is a particular machine because it recites assay systems that can be specifically identified.  
As stated above, this is not persuasive.  See the reference to Vickers et al. showing that a panel of said four markers is effective for prostate cancer prediction.  As such, the “machine” cannot be said to be non-conventional in the art.  



Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	1. Claims 12-13, 15, 17, 19, 21-32, 35 and 36 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002).  Any newly recited portions are necessitated by claim amendment herein.
	Regarding Claims 12 and 35, Pettersson teaches an assay system for assaying a sample for prostate cancer, the system utilizes antibodies for combinations of free, total and intact prostate specific antigen (PSA) and kallikrein 2 (hK2) (e.g. ¶ 42, Tables 3-5 and related text). Pettersson further teaches a fluorescence detection device (e.g. plate reader, ¶ 60) wherein the system measures PSA levels (Tables 3-5 and related text).  
	Pettersson is silent regarding detection devices with optical detection, specifically.
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and related text, e.g. ¶ 97).  Chen further teaches that each detection zone may detect multiple antigens (e.g. ¶ 128-129). Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76). Chen teaches measurements of antigen and nucleic acids (e.g. Fig. 31 and related text).
	Further, Goluch teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably modified the testing system of Pettersson by addition of the nucleic acid testing system of Chen to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89).  Alternatively, one of ordinary skill would have reasonably utilized the capture antibodies and nucleic acids of Goluch with the system of Pettersson for the expected benefit of low detection limits and high specificity as taught by Goluch (Abstract) in a detection device setting that employed optical detection. 
	Alternatively, one of ordinary skill would have utilized the system of Chen and/or Goluch for analysis of the prostate antigen panel of Pettersson to thereby provide a prostate cancer screening tool for accurate diagnosis of prostate cancer as taught by Pettersson (Abstract):  
---This invention further concerns an immunoassay and a method for differentiating patients with cancer of the prostate (PCa) from patients with benign prostatic hyperplasia (BPH) and/or healthy male subjects without PCa, patients with aggressive PCa from patients with indolent PCa and/or patients with clinically localized and/or organ confined PCa from patients with extraprostatic extension of PCa and/or PCa with metastatic spread to lymph nodes or bone marrow using said antibody.---
	
	Pettersson further teaches the system utilizes programming logistic regression analysis of the sample data (¶ 127) which clearly suggests the system comprises a programmed computer.
	Furthermore, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic splines (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract).  As the art teaches logistic regression tools at least in Pettersson, it is considered that the art fairly teaches determining coefficients for the logistic regression based on antigen levels (see, for example, Pettersson at [0001]; [0052]; [0127]), as the way in which said “coefficients” for a model are determined are not specifically and clearly claimed (see rejection above under 35 USC 1112, 2nd paragraph).  Therefore, Pettersson specifically uses logistic regression for determination of the outcome of a patient, i.e. risk of prostate cancer.
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data of Pettersson and/or Goluch for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
	Regarding Claim 13, Pettersson teaches the antibodies are immobilized in multi-well plates (e.g. ¶ 66).   Chen teaches antibodies are immobilized in different zones and/or different strips (e.g. ¶ 128-129, Fig. 31 and related text).  Goluch teaches antibodies are immobilized in strips on a glass slide (§2.2, Fig. 2 and related text).
	Regarding Claims 15, Pettersson teaches a fluorescence detection device (e.g. plate reader, ¶ 60).  Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76).  Goluch teaches detection of scatter light (§1.1).
	Regarding Claim 17, as noted above both Pettersson and Chen teach detectors.  The claim defines the detector as configured to detect variation of a light signal as a function of time.   Neither the claim nor the specification defines any detector configuration required for the instantly claimed functionality.  
	Chen teaches the system comprises a detector that remains dedicated to developing cassettes (¶ 95) and further illustrates a cartridge window for detection (Fig. 37).  Therefore, it would have been obvious to the ordinary artisan that the detection window and dedicated detector would provide a configuration for detection at any time point as encompassed by the broadly defined detector. 
	Regarding Claim 19, Goluch teaches the system detects PSA is serum (§ 2.9)
	Regarding Claim 20, Pettersson teaches a plate reader which contains a light source (¶ 60).  Chen teaches excitation of up-converting or fluorescing particles (¶ 71, ¶ 155).
	Regarding Claim 21, Chen teaches the system is automated and teaches software-driven detectors i.e. Kodak Image station used ImageQuant V5.2 software (¶ 20, ¶ 158).
	Regarding Claims 22-26, Pettersson teaches the antibodies are isolated in multi-well plates (e.g. ¶ 66).   Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches the antibodies are immobilized in different zones and/or different strips wherein strips are not connected to each other and therefore unconnected (e.g. ¶ 128-129, Fig. 31 and related text).  And Goluch teaches the antibodies and DNA are printed in unconnected strips on a glass slide which is rigid (Fig. 2 and related text).
	Pettersson, Chen and Goluch specifically teach binding multiple analytes in unconnected regions and Pettersson specifically teaches at least 5 detection parameters and a multi-well plate which comprises at least a first region (e.g. Table 3-5, ¶ 66). And Goluch teaches four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).   
	It would have been prima facie obvious to the ordinary artisan to provide the system of Pettersson and/or Chen with a fifth region to thereby optimize the system for full analysis of PSA and/or cancer as desired by the references. 
	Regarding Claims 27-28, Chen teaches the system further comprises an RFID identifier tag (¶ 115).  Goluch teaches DNA barcode (Fig. 1 and related text). 
	Regarding Claims 29-32, Chen teaches the assay system comprises a microfluidic cassette comprising analysis regions (e.g. Abstract) which clearly suggests some degree of rigidness.   Goluch teaches a microfluidic device comprising two-component glass slide comprising four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).  Goluch further teaches the glass slide has a cover comprising an elastomer (i.e. PDMS, § 2.1-2.3).   
	With respect to claim 36, as above, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions, thus teaching an analysis region for nucleic acid binding.  
	2.  Claims 12, 33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002) as applied to Claim 12 and 36 above, and further in view of McDevitt et al. (2006/0257992, published 16 November 2006).  The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment.  
	Regarding Claims 12 and 36, Pettersson, Chen, Goluch and Kattan teach the system as discussed above, but are silent regarding second detector as defined by Claim 33.
	However, assays systems comprising multiple detectors for analyzing antibodies and nucleic acids were well-known in the art as taught by McDevitt, wherein McDevitt teaches that using a detector array measures excitation for each immobilized species individually whereby each measured signal produces a meaningful value for the species (e.g. ¶ 355-359).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to do so and one would have reasonable expectation of success in utilizing multiple detectors in the assay systems of Pettersson, Chen, Goluch and/or Kattan for the expected benefit 
of simultaneous analysis of individual species binding as desired in the art, e.g. as in McDevitt.  

	3.  Claims 12 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002) as applied to Claim 12 above, and further in view of Anderson et al. (2005/0008538, published 13 January 2005).
	Regarding claim 12, Pettersson, Chen, Goluch and Kattan teach the systems as discussed above, but are silent regarding a blocker antibody as defined by Claim 34.
	However, positive controls that bind to capture antibodies were well-known in the art as taught by Anderson who teaches that the positive controls are utilized as a comparison to a test sample so as to confirm assay results (¶ 31-34).  Therefore, the ordinary artisan would have reasonably utilized the well-known positive controls in the assay system of Pettersson, Chen, Goluch and/or Kattan for the expected benefit of providing assay confirmation as taught by Anderson.

Response to Applicant’s Arguments
	1.  Applicant states that the prior art to Pettersson, Chen, and/or Goluch, and Kattan fail to describe the amended language of claim 12.  Applicant states that the prior art to Pettersson “generally mentions logistic regression analysis [however] fails to describe determining coefficients for a logistic regression in the manner claimed”.
	It is respectfully submitted that this is not persuasive, as set forth in the above rejection and discussed in the previous Office Action of 31 March 2022 at page 17.  It is noted that the rejection is one of obviousness based on the combination of references herein and relying on not only Pettersson et al., who does teach logistic regression, but also to Kattan further exemplifying logistic regression analysis and scaling to predict recurrence of cancer outcomes.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 12-13, 15-17, 19-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,827,564 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising analysis regions with iPSA, tPSA, fPSA, hK2 and nucleic acids.  The claim sets differ in arrangement of limitations within the claim sets e.g. independent Claim 12 of the instant claim set is drawn to the combination of PSA antigens and nucleic acids while dependent Claim 17 of the patent is drawn to this embodiment.  There the inventions defined by the claim sets are not patentably distinct.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
	However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
	The claim sets further differ in that the patent claims are drawn to additional elements e.g. liquid containment regions and a collimated light source.  However, the open claim language “comprising” of the instant claim set encompasses the additional elements of the patent.  Therefore, the instant claims are generic to and not patentably distinct from the patent claims. 
	2.  Claims 12-13, 15-17, 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,775,369 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising analysis regions with iPSA, tPSA, fPSA, hK2 and nucleic acids.  The claim sets differ in arrangement of limitations within the claim sets e.g. independent Claim 12 of the instant claim set is drawn to the combination of PSA antigens and nucleic acids while dependent Claim 14 of the patent is drawn to this embodiment.  There the inventions defined by the claim sets are not patentably distinct.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
	The claim sets further differ in that the patent claims are drawn to additional elements e.g. second rigid substrate and second detector.  However, the open claim language “comprising” of the instant claim set encompasses the additional elements of the patent.  	Therefore, the instant claims are generic to and not patentably distinct from the patent claims.
	3.  Claims 12-13, 15-17, 18-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-13 of U.S. Patent No. 9,672,329 in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The claim sets differ in that independent Claim 12 of the instant claim sets are further drawn to nucleic acid binding regions.
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and related text, e.g. ¶ 97).  Chen further teaches that each detection zone may detect multiple antigens (e.g. ¶ 128-129). Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76). Chen teaches measurements of antigen and nucleic acids (e.g. Fig. 31 and related text).
	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions of Chen and/or Goluch in the patent assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 
	4.  Claims 12-13, 15-17, 18-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-18 of U.S. Patent No. 10,672,503 in view of Kattan et al (USP 6,409,664, issued 25 June 2002) and Pettersson et al (2004/0101914, published 27 May 2004). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising binding regions for PSA antigens.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to 4 PSA antigens and a computer programmed to evaluate logistic regression by scaling PSA levels. 
	However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract).
	Furthermore, Pettersson teaches analysis of 4 PSA antigens to thereby provide accurate diagnosis of prostate cancer.   Therefore, the ordinary artisan would have reasonably provided the patent system with the 4 PSA binding regions so as to accurately diagnosis cancer as routinely practiced in the art. 
	5.  Claims 12-13, 15-17, 18-35 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-16, 21-28 of copending Application No. 16/053849 (reference application) in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The claim sets differ in that independent Claim 12 of the instant claim sets are further drawn to nucleic acid binding regions.
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and related text, e.g. ¶ 97).  Chen further teaches that each detection zone may detect multiple antigens (e.g. ¶ 128-129). Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76). Chen teaches measurements of antigen and nucleic acids (e.g. Fig. 31 and related text).
	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions in the ‘849 assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	The instant rejections are maintained and will be addressed by Applicant if and when allowable subject matter is indicated.  

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1671